Name: Commission Implementing Regulation (EU) NoÃ 1112/2011 of 3Ã November 2011 amending Annex II to Regulation (EU) NoÃ 206/2010 as regards the entry for Paraguay in the list of third countries, territories or parts thereof authorised for the introduction into the Union of certain fresh meat Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: health;  trade;  animal product;  international trade;  agricultural policy;  America;  agricultural activity
 Date Published: nan

 4.11.2011 EN Official Journal of the European Union L 287/32 COMMISSION IMPLEMENTING REGULATION (EU) No 1112/2011 of 3 November 2011 amending Annex II to Regulation (EU) No 206/2010 as regards the entry for Paraguay in the list of third countries, territories or parts thereof authorised for the introduction into the Union of certain fresh meat (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8 and the first subparagraph of point 1 of Article 8 thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (2) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of fresh meat of ungulates and equidae intended for human consumption. It provides that such consignments are only to be introduced if they come from third countries, territories or parts thereof listed in Part 1 of Annex II to that Regulation. (2) On 19 September 2011, Paraguay notified an outbreak of foot-and-mouth disease to the World Organisation for Animal Health (OIE). That outbreak is located in the San Pedro district and was confirmed on 18 September 2011 by laboratory analysis (ELISA and EITB). (3) Part 1 of Annex II to Regulation (EU) No 206/2010 specifies that imports from Paraguay of fresh meat of domestic bovine animals are authorised. (4) Due to the risk of the introduction of foot-and-mouth disease into the Union linked with the import of fresh bovine meat from Paraguay, and in the absence of guarantees allowing for regionalisation of Paraguay, such imports should no longer be authorised. The entry for Paraguay in Part 1 of Annex II to Regulation (EU) No 206/2010 should be amended accordingly. (5) Regulation (EU) No 206/2010 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 1 of Annex II to Regulation (EU) No 206/2010, the entry for Paraguay is replaced by the following: PY  Paraguay PY-0 Whole country EQU PY-1 Whole country except the designated high surveillance zone of 15 km from the external borders BOV A 1 18 September 2011 1 August 2008 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 73, 20.3.2010, p. 1.